DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.

Status of Claims
Claims 1-20, 24-26, 31-33, and 38-40 are canceled. Claims 21, 27-28, 34-35 are amended. Claims 41-43 are added as the new claims. Claims 21, 28, and 35 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
This application is a continuation (CON) of Application No. 15/055,427 filed on 02/26/2016 (now is patent NO. 9,830,390), of Application No. 13/774,896 filed on 02/22/2013 (now is patented No. 9,275,152) which are claimed priority from provisional 06/15/2012. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 41-43 recite the newly added/amended limitation “a threshold amount of time” which is not disclosed/defined in the instant specification.  In contrast, the instant specification is disclosed/defined “a predetermined threshold value”, “a predetermined threshold score” (par. [0051]), “a threshold number of resources” (par. [0061]), “a par. [0096]), “a threshold number of search queries” (par. [0102]). Appropriate correction/clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 27-30, 34-37, and 41-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 9830390, and in view of Stuart et al., US Pub. No. 20100332521. 
In comparing the limitations in claims 1-18 of US Patent No. 9830390, although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the related entity searching based on ranking/ordering and determining second entity associated with the same entity types according to ranking scores when receiving query as request for search from user as show in the following table for comparison:
The instant application no. 15/798175
US Patent No. 9830390
21. (Currently Amended) A method performed by one or more computers, the method comprising: 
obtaining data identifying a first entity of a first entity type; 







identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold; 

determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity that are submitted after a query directed to the first entity is submitted; 

determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity; 

ordering the second entities of the first entity type according the ranking scores; and 

a mapping from the first entity to each of the second entities based on the ordering of the second entities.  















*** the limitations in claim 21 of the present application is similar to the limitations recite in claims 1-3 of US Patent No. 9830390






22. (Previously Presented) The method of claim 21, further comprising: receiving a search query from a user device, wherein the search query has been determined to relate to the first entity of the first entity type; and 
in response to the search query, transmitting, to the user device, i) search results responsive to the search query and ii) information identifying an order of the second entities of the first entity type that matches the ordering. 

 *** the limitations in claim 22 of the present application is similar to the limitations recite in claim 1 (portions) of US Patent No. 9830390


23. (Previously Presented) The method of claim 22, wherein the mapping defines the order of the second entities of the first entity type in response to received search queries that match the ordering.


*** Claims 27-43 are also rejected by the same reasons set forth above to claims 21-23 which are similar to the limitations recite in claims 8-18 of US Patent No. 9830390



receiving a first search query from a user device, wherein the first search query has been determined to relate to a first entity of a first entity type, and wherein a plurality of second entities of a second entity type have a predetermined relationship with the first entity; 
determining a respective ranking score for each second entity of the plurality of second entities of the second entity type, the determining comprising: 
determining a frequency of occurrence of authoritative resources for the second entity of the second entity type in search results for previously submitted search queries, each authoritative resource for the second entity being a resource whose occurrence in the search results for the previously submitted search queries has been determined to be an indicator that the received search query is directed to the second entity; and 



determining the respective ranking score for the second entity based at least in part on the frequency; 


ordering the second entities of the second entity type according to the ranking scores; 
receiving search results for the first search query provided by a search engine, wherein each of the search 
transmitting the search results and information identifying each of the plurality of second entities of the second entity type to the user device as part of a response to the first search query, wherein, when presented on the user device, the information identifies each of the plurality of second entities in an order that matches the ordering. 
    2. The method of claim 1, wherein the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently a recognized reference to the particular second entity co-occurs with a recognized reference to the first entity in resources indexed by an indexing engine. 
    3. The method of claim 1, wherein the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently the particular second entity is searched for by users after submitting a search query directed to the first entity. 
    4. The method of claim 1, wherein the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently a recognized reference to the particular second entity co-occurs in a same previously submitted search query as a recognized reference to the first entity. 
    5. The method of claim 1, further comprising: accessing data that indicates that two or more of the second entities of the second entity type are members of a set of entities that has a specified order; 
    6. The method of claim 1, further comprising: accessing data that indicates that two or more of the second entities of the second entity type are better known as being part of a broader entity; and replacing the two or more second entities of the second entity type with the broader entity in the ordering of the second entities of the second entity type. 
    7. The method of claim 1, wherein the second entity type is the same as the first entity type. 
  
*** Claims 8-18 recite similar limitations as set forth above to claims 1-7.




However, US Patent No. 9830390 does not recite the limitation “determining a subsequent query score”.  In the same field of endeavor (i.e., data processing), Stuart teaches “determining a subsequent query confidence score” (see par. [0078] “determining a subsequent query confidence score includes a confidence score associated with the number of matching records relative to the subsequent query set of records as well as determining a subsequent query confidence score that includes a confidence score associated with a single record relative to the retrieved set of records. Finally, determining a subsequent query confidence score includes a confidence score associated with the statistical frequency of occurrence of one or more elements in a search field, including one or more of: first and last positional elements…”, wherein the elements are interpreted as a first and second entities or the plurality entities, see further in pars. [0003-4], e.g., “sequential search query….”JOHN”….”SMITH”… names” search query derives the name of entity subsequently).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of Stuart as indicated limitation “determining a subsequent query confidence score” with the teachings US Patent No. 9830390 as shown in the above table to perform the searching and retrieving the related data/information to search queries request by user efficiently (Stuart: pars. [0002-4]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23, 27-30, 34-37, and 41-43 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

Regarding independent claim 21, the claim recites language of: 
“identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold;
determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity that are submitted after a query directed to the first entity is submitted;
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity;
ordering the second entities of the first entity type according the ranking scores; and
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). That is nothing in the claim identifying…”, “determining…”, “ordering…”, and “generating…” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element(s), e.g., “one or more computers” to perform the above indicated “identifying…”, “determining…”, “ordering…”, and “generating…” steps. The one or more computers (having at least a processor and a memory/storage device(s)) in the claims is recited at a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the additional step of “obtaining data…” is a generic computing function for data transmitting between the computers with entity data/information which represents an insignificant extra solution as additional activity based on the score(s) using for order the entity that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
(Similar analysis to independent claims 28 and 35, respectively).
Independent claims 21, 28, and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed obtaining data …”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on the identifying, determining the scores using for ordering the entities, and generating a mapping data.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
For the at least above reasons, independent claims 21, 28, and 35 are not patented eligibility.
Claims 22-23, 27, 29-30, 34, 36-37 and 41-43 depend on independent claims 21, 28, 35, and include all the limitations of claims 21, 28, and 35.  Therefore, claims 22-23, 27, 29-30, 34, 36-37 and 41-43 recite the same abstract idea of obtaining data, identifying, determining a subsequent query score, determining a ranking score, ordering the second entities, and generating a mapping the first entity to the second entity being performed in the human mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 22 recites the additional limitations “receiving a search query…, wherein the search query have been determined to related first entity of the first entity type”, ““transmitting, …, i) search results…, and ii) information identifying an order…” and the further additional elements of “a user device” and. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a user device (e.g., having memory and/or processor) in receiving and transmitting steps between computing devices amounts to no more than mere instructions/functions to apply the exception using a generic computer component(s) that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitation recites: “receiving a search query…” and “transmitting, to the user device, i) search results…, and ii) information identifying an order…”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on searching data for results responsive to the received search query.  Thus, taken alone, the additional elements do not amount to e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. Claim 22 is not patent eligible.
Claim 23 recites the additional limitation “the mapping defines the order of the second entities… in response to received search queries…”.  The additional elements represent a further mental process step of mentally mapping defines the order data.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the above the mapping/matching the order of the second entities represents a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) 
Claim 27 recites the additional limitations of “determining, for each second entity, a co-occurrence score…” and “the ranking score for each of the second entities is based on the respective co-occurrence score and the respective subsequent query score…” which represent further mental process steps.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the above the determining and the ranking score represent a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 27 is not patent eligible.
Claim 41 recited the additional limitation of “determining, for each second entity, a subsequent query score….” which is not integrated into a practical application. The 
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claim 41 is not patent eligible.
Regarding claims 29-30, 34, 36-37, 42-43, the claims are essentially the same or at least similar recitation as claims 2-13 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 22-23, and 27, and 41.
For at least above reasons, claims 21-23, 27-30, 34-37, and 41-43 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 27-30, and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHANDRA et al., US Pub. No. 2013/0173639 (hereinafter as “Chandra”) in view of Agrawal et al., US Pub. No. 2008/0306908 (hereinafter as “Agrawal”) further in view of Govani et al., US Patent No. 8402031 (hereinafter as “Govani”).
Regarding claim 21, Chandra teaches a method performed by one or more computers (Fig. 1 as shown the at least one or more computers for perform the method)/instructions, pars. [0025-26]), the method comprising:
obtaining data identifying a first entity of a first entity type; (Figs. 3-4: obtaining name of the entity (e.g., in space no one can hear, Michael Jackson, etc.) of the first entity type, e.g., movie, person/people, etc.; pars. [0002] and [0050], “entity type “movie”, … “people”” with title, name, etc., and “entities of the same entity type”);
ordering the second entities of the first entity type according the ranking scores; (Fig. 2 at element 234; and Fig. 5 as shown the entities with the same type having the ranking/ordering scores below the image(s), and pars. [0021], e.g., rank values=scores, and [0055]) and
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities. (Fig. 2-5 as explained above; pars. [0021] ranking values=scores, [0050] matching entities)

Chandra does not explicitly teach: “identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold”, “determining, for each second entity, a subsequent query score for the second entity based a frequency of queries for the second entity after a submission of a query directed to the first entity, determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity.”
In the same field of endeavor (i.e., data processing and information retrieving (IR)), Agrawal teaches:
identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold (Abstract, the “occurrences” of named entities=second entities of the entity type such as “people, organizations, locations, and products”, “entity scoring and thresholding component”, fig. 8 as shown the indexing of the documents=resources by search engine; pars. [0038-39] return the names of related entities in the “product” type is equivalent to identifying a plurality of second entities of the entity type; and pars. [0047-48] the occurrence of the related entities are typically mentioned more frequently and in closer proximity to the keywords with the entities’ name(s), [0058] “the indexing component stores the extracted entities in the document index… with the  associated information (e.g., entity type, position of mention, etc.) are passed to the scoring and thresholding system for picking the most related entities, wherein the “related” entities is interpreted as the “second” entities, see further in pars. [0073 and 79]).  ***Examiner’s note:  since the claim does not require any particular “second entities”; hence, the “related entities” and “neighboring entities” to the directed matched entities of Agrawal should be matched as broadest reasonable interpretation.  See MPEP 2111 – Claim Interpretation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Agrawal would have provided Chandra with the above indicated limitations to perform the finding/searching related entities for search queries request by user efficiently (Agrawal: pars. [005-7]).

Chandra and Agrawal do not explicitly teach: “determining, for each second entity, a subsequent query score for the second entity based a frequency of queries for the second entity after a submission of a query directed to the first entity, determining a based on the respective subsequent query score for the respective second entity.”
In the same field of endeavor (i.e., data processing and information retrieving (IR)), Govani teaches:
determining, for each second entity, a subsequent query score for the second entity based a frequency of queries for the second entity after a submission of a query directed to the first entity, (col. 1, lines 6-10 user enter “search terms to find information about various entities (e.g., people, sports teams, cities, and companies). The search terms entered over a times period may be evaluated to determine the most frequently searched for entities.”; col. 2, lines 52-56 “determining a plurality of search scores for at least one entity within the plurality of entities, wherein a search score increases each instance an individual Internet search record contains an entity descriptor associated with the at least one entity.” col. 5, lines 35-41, wherein the query log 252 is technically used for storing historical data/information as records including the search terms/query was submitted or how frequently the query is submitted over times (e.g., sub-time of periods) which is known by a skilled artisan, lines 50-57; and col. 10, lines 14-18 “a plurality of search scores for at least one entity within the plurality of entities is determined; and lines 35-37 “…The plurality of search scores may be determined over a plurality of sub-time periods with the first time period…” which implements and interpreted as the subsequent query score, and lines 29-56).  Also see col 3, lines 35-43 for calculation of score for a first entity based on popularity/queries relative to popularity/queries for a second entity.
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity. (col. 9, lines 29-45 wherein “…to calculate the movement score of entities with a higher or lower present popularity rank” is interpreted as the determining a respective ranking score based on the search score=query score) 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Govani would have provided Chandra and Agrawal with the above indicated limitations to determining and ranking entity popularity using user search queries associate to entities.

Regarding claim 22, Chandra teaches: 
receiving a search query from a user device (Fig. 2 at element 222 – receiving component at the search engine for receiving a user’s search query from user device at element 210, and pars. [0033]: “…receive user inputted search queries…”, and [0034-35]), wherein the search query has been determined to relate to the first entity of the first entity type; (again Figs. 3-4 as explained above)
in response to the search query, transmitting, to the user device, i) search results responsive to the search query and ii) information identifying an order of the second entities of the first entity type that matches the ordering. (again Fig. 2; and Figs. 3-4 and par. [0050] as explained above; and Fig. 5 and par. [0021] ranking/ordering entities of the same type)

wherein the mapping defines the order of the second entities of the first entity type in response to received search queries that match the ordering. (pars. [0021] and [0037] “relevant entities” of entity types having relevant scores, Fig. 5 shown ranking scores, [0050] matching entities)First Named Inventor Peter Jin Hong Attorney Docket: 16113-4357003 Serial No. 15/798,175 Filed October 30, 2017 Page 3of8  

Regarding claim 27, Chandra and Agrawal teach: 
determining, for each second entity, a co-occurrence score for the second entity based on the frequency of co-occurrence with the first entity in resources of the index of resources, (Agrawal:  see pars. [0047-48 and 58-59] as explained above, [0063] disclosed the scoring function produces a ranking of all the entities occurring in the indexed documents as well as the “overall scores of neighboring entities”=related entities)
wherein the ranking score for each of the second entities is based on the respective co-occurrence score (Agrawal: see par. [0063] “…overall scores of neighboring entities in the ranking”, wherein the “neighboring entities is equivalent to the second entities) and the respective subsequent query score for the respective second entity (Chandra: see pars. [0021, 51, 55-57] implies ranking/ordering list of entities in same type based on combined ranking values/scores)  

Regarding claim 41, Govani teaches: “determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity that are submitted within a threshold amount of time after a col. 1, lines 6-10 “The search terms entered over a times period may be evaluated to determine the most frequently searched for entities.”;  col. 5, lines 35-41, wherein the “query log 252” is technically used for storing historic data/information as records embedded previously submitted queries such as the last time the query was submitted or how frequently the query is submitted over times which is known by a skilled artisan, lines 50-57 “…reoccurring search terms within query log 252 and determines if the reoccurring search term is an appropriate entity to track.” Inherited “after a query directed to the first entity is submitted”; col. 6, lines 35-57 wherein the “number of times” is interpreted as “a threshold amount of times” as claimed; and col. 10, lines 14-18 “a plurality of search scores for at least one entity within the plurality of entities is determined. The search score for an entity increases each instance an individual Internet search record contains an entity descriptor associated with the individual entity…” wherein the search score is interpreted as the subsequent query score, and lines 29-56) 
Claims 28-30, 34-37, 42-43 are rejected in the same analysis of the above claims 21-23, 27, and 41; and therefore, the claims are rejected on that basis.

Response to Arguments
Referring to Double Patenting rejections, the rejections still maintain until the Terminal Disclaimer being filed in time manner.  See the rejections set forth above for details.
Referring to claim rejections under 35 U.S.C. 103, the Applicant's arguments with respect to claims 21 (similar to claims 28 and 35) to the amended limitations (see Remarks, pages 9-10) have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. See the rejections set forth above for details.

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169